DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
Terminal disclaimer filed on 08/31/2022 to overcome double patenting rejections is considered and double patenting rejection is withdrawn.

Claim Objections
Objection from claim 39 is withdrawn since amended claims overcome the objection.


Allowable Subject Matter
Claims 21-40 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The present invention is related to enhanced transceivers for digital mobile radio.
The closest prior of records fails to teach the allowable features of claims 21-40.
After careful consideration and search of the present claimed invention, the examiner finds the following limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, as for independent claim 21, the claimed limitations “while digital baseband processor is in a sleep state, receiving and sampling signals by the transceiver;
determining a received signal strength indicator based on the received signals;
performing correlation operations of samples of the received signals with different frame synchronization codes;
buffering outputs of the correlation operations with the samples of the received signals in a storage; and
triggering a wake-up of the digital baseband processor, and
providing, the samples of the received signals buffered in the storage to the digital baseband processor based on the received signal strength indicator exceeding a threshold”; as for independent claim 21, the claimed limitations “while digital baseband processor is in a sleep state and during a wake period of the transceiver, receive signals by the transceiver;
producing, by the transceiver, processed data from the received signals;
identifying a land mobile radio signal, from the processed data; and
in response to identifying the land mobile radio signal, triggering a wake-up of the digital baseband processor, and disabling one or more correlation processors not operating with land mobile radio signal frame synchronization codes” and as for independent claim 21, the claimed limitations “a receiver channel to receive signals from an antenna while the digital baseband processor is in a sleep state;
a communication processing circuitry to process signals received by the receiver channel, including detecting one or more of: land mobile radio signal, and frequency modulation signal;
a storage device to store data associated with the received signals and provide the data to the digital baseband processor while the digital baseband processor is in an active state; and
a correlator component having independent correlation processors operating in parallel, wherein a given correlation processor correlates a sample of the received signals against a given frame synchronization codes corresponding to the given correlation processor” are considered to be allowable in combination with the rest of the claimed limitations. Consequently, the prior arts in combination fail to anticipate or render the distinct features of the independent claims obvious.
Any comments applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 09/07/2022